In an action to recover damages for personal injuries sustained by plaintiff when he fell from a ladder because a rung broke, plaintiff appeals from an order of the Supreme Court, Kings County, dated November 7, 1960, which granted the motion of the corporate defendants, Supreme and Hass, to serve an amended answer pleading affirmative defenses by Supreme to the effect that workmen’s compensation is plaintiff’s exclusive remedy on the alternative grounds that he was a regular employee of Supreme or a special employee of Supreme, or that he was injured by the negligence of a fellow employee. Order affirmed, without costs. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.